Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This notice is in response to the preliminary amendment filed on 07/28/2022.
	Currently, claims 1-15 are pending and are allowed.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 has been considered by the examiner.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	
The application has been amended as follows: 
Please add “a” before “doping concentration” in the second to last line of claim 12.  
Please strike “whole” before “transistor section” in line 5 of claim 13.  

The office notes that if the applicant has any issues with these amendments they may file an amendment after allowance and get the language worked out how they prefer it.  Please ensure any such amendment is formally drafted in accordance with section 112.  

Allowable Subject Matter
1.	Claims 1-15 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“ion implanting second impurities of the first conductivity type in a state where a mask material is provided over the dummy trench section in the transistor section, to form at least a lower accumulation area” and
“the dummy vicinity area having a concentration of the first conductivity type lower than a doping concentration of the first conductivity type of the gate vicinity area”

when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes:  
a.  ion implanting second impurities of a specific first conductivity type in a state where a mask material is provided over a specific dummy trench section in a specific transistor section, to form at least a lower accumulation area and a specific dummy vicinity area having a concentration of the first conductivity type lower than a doping concentration of the first conductivity type of a specific gate vicinity area.  
  
As to claim 1 the office notes that the prior art of record fails to show the above noted limitations.  The office notes that there is quite a bit of decent art that is relevant to the claims, but none show these exact doping specifics for a doping step.  Some relevant references include US 2005/0263853 and US 2017/0025410 but nobody has the exact doping step required and there is no combination of references, that would be obvious to one of ordinary skill in the art, known that would result in the specifics of that step.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

The limitations in claim 1 being sufficient to distinguish claims 2-15 which depend from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891